DETAILED ACTION
Response to Arguments
Applicant’s amendment filed 25 May 2021 overcomes the 35 USC 103 rejections of the previous Office Action.  Specifically, in the limitation “the power output from the generator is maintained at a lower level…”, “maintained” is interpreted to mean that the output of the generator is greater than zero, thus overcoming the cited prior art. 
Allowable Subject Matter
Claims 1, 3-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance.  
The prior art, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the hydraulic power generation system of claim 1, specifically comprising:
an autonomous operation of supplying the power generated by the electric generator to the electric device such that the power output from the generator is maintained at a lower level than a level at which the power is outputted from the generator in the normal operation, until the control unit stops controlling the power supply circuit to perform the autonomous operation, in the context of the other components in the claim.
Claims 3-8 and 10-15 are allowed due to their dependency to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN GUGGER/Primary Examiner, Art Unit 2832